Title: To James Madison from Edmund Pendleton, 28 January 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir.
Virga Jany 28th 1782

I have yr favr of the 8th. The Objections yr Bank was to encounter had not occurr’d to me, since if such a measure was useful, it seems necessary that Congress should have power over the Regulations which were to direct its operations, it being of General & not local concern, and as the confederation had not given such a power, the medium adopted appears to be the proper & indeed the only recourse[,] to call for the Individual confirmation of the States, to the granting which I se[e] no possible objection, but on Account of the restriction in your scheme upon the Institution of State Banks, which at some future day may become very useful & necessary. Whatever evils may have been experienced & ever will be, from a Redundancy of paper Credit, yet my opinion is that the History of all Countries, as well as the reason of the thing, prove that the circulation of a moderate quantity of paper may be made in every Countrey without danger of depreciation & with many advantages to Commerce & business even Superior to the precious metals. Its locality, the principle source of Objection, has its use in preventing that stagnation in a circulating medium, which in the Flux & reflux of the Metals will unavoidably happen, especially since the Marchants have practiced the import and export of those as a subject of trade, as they rise at one Market and fall at another, instead of a mere Medium or representative of Ballances in Barter: Of all kinds of paper circulated as the representative of money, That of a Bank has undoubtedly the preference, because it has a real constituent, a stock of Cash deposited & kept always ready to take its place when any foreign purpose shall make it necessary, whereas if we were ask’d what our late paper represented? Candor would compel us to answer, what it has come to: Nothing. I can foresee that when the Mass of paper is totally anihilated, and before a general free trade takes place, we may be distressed for a sufficient medium of Commerce & might prefer a Bank scheme to any other, & why should we be restrained[?] If it be said that the States might increase their Bank so as to answer the purposes of all the States in the Union, I answer that a general & equally valuable circulation of Bank notes can only prevail to a certain distance from the Bank; as the difficulty of Access to that is increased so will the Value diminish, til a total stop is put to its circulation—for instance suppo[s]e a Man at Charles Town with a Bank note applying to a foreign Mercht to purchase goods, he would refuse it, since in Vain would the holder say you may have gold for it by going to the Bank, since that would require another Voiage, not a very short one, to accomplish; In Philadelphia the note would be taken with Avidity. The notes of the Bank of England circulate indeed to a great distance, but so does the trade which centers in London; and yet that Bank has no such exclusive restrictions, a multitude of other Banks subsist & with other mediums supply all Occasions of Commerce without experiencing inconvenience; that is not the Case in America. Phila. is not nor ever will be the centre of its trade, tho’ a considerable Branch, and remittances from the different states, will be much oftner wanted to other parts than to that City.
I hope the states comply with the recommendation respecting the forfeiture of British Goods, since tis a most ungrateful & Impolitic abuse of the kindness of our Allies to throw the money they so generously supply us with, into the hands of their & our Enemy, to the neglect of their trade. Wisely & Prophetically did honest Genl Gadsden say to Congress in 1774, “Take care, or yr liberties will be traded away.”
By letter just received from Genl Green’s camp of the 28th past I find he was alarm’d for his Situation, having certain & Authentic Accts that the Cork fleet with 4 Regiments of Infantry & two of dismounted Dragoons, Victulars & Store Ships, & 3 Regts from New York, were seen on the Coast going into Charles Town, wch would give the Enemy a Superiority, that would oblige him to abandon the Countrey to their ravages, Or Sacrifice the remains of his brave little Army: a dreadful alternative. I am
Yr very affc
Edmd. Pendleton
